EXAMINER'S COMMENT

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to a species non-elected without traverse.  Accordingly, claims 15-20 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose a bone plate have a hole extending between an upper and lower surface of the bone plate the hole having a plurality of substantially parallel lips, such that each lip extends around the circumference of the hole such that the diameter of the lips decreases from an upper surface to a center of the hole and increasing from the center of the hole toward the bottom surface. The most pertinent art such as Mocanu et al. (U.S. Patent No. 8906076) and Grady, Jr. et al. (U.S. Patent No. 7776076) discloses a thread in the hole which can be considered parallel lips, however, they diameter of the threads do not decrease and increase as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW YANG/Primary Examiner, Art Unit 3775